                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

SEAN BEAGLES                                                                         PLAINTIFF
ADC #129614

V.                                  No. 5:18CV00175-SWW

CEDRIC MOORE, Sergeant,
Maximum Security Unit, ADC, et al.                                               DEFENDANTS


                                            JUDGMENT

       Consistent with the Order that was entered separately today, this case is dismissed without

prejudice, and it is certified pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal

from this Judgment would not be taken in good faith.

       Dated this 24th day of July, 2019.

                                                         /s/Susan Webber Wright
                                                         UNITED STATES DISTRICT JUDGE
